ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Annual Portfolio Overview ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Table of Contents Introduction to Portfolio Overview 1 Investments During the Quarter 1 Investments Following the Quarter 2 Dispositions During the Quarter 2 Disposition Following the Quarter 3 Portfolio Overview 4 10% Status Report 6 Revolving Line of Credit 7 Perfomance Analysis 7 Transactions with Related Parties 9 Financial Statements 11 Forward Looking Information 16 Additional Information 16 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Introduction to Portfolio Overview We are pleased to present ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P.’s (the “Fund”) Annual Portfolio Overview for the year ended December 31, 2012.References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 14, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund raised $257,646,987 commencing with our initial offering on May 18, 2009 through the closing of our offering on May 18, 2011.During our operating period, we will invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investments During the Quarter The Fund made the following investments during the quarter ended December 31, 2012: SAExploration Holdings, Inc. Investment Date: 11/28/2012 Collateral: Seismic imaging equipment valued at $33,500,000. Structure: Loan Expiration Date: 11/28/2016 Facility Amount: Fund Participation: Platinum Energy Solutions, Inc. Investment Date: 12/17/2012 Collateral: Oil well fracking, cleaning and servicing equipment valued at $69,000,000. Structure: Loan Expiration Date: 01/01/2017 Facility Amount: Fund Participation: Höegh Autoliners Shipping AS Investment Date: 12/20/2012 Collateral: A car carrier vessel valued at $82,000,000. Structure: Lease Expiration Date: 12/21/2020 Purchase Price: Fund Participation: $4,256,000* 1 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Investments Following the Quarter The Fund made the investments below following the quarter ended December 31, 2012: Go Frac, LLC Investment Date: 02/15/2013 Collateral: Oil well fracking, cleaning and servicing equipment acquired for approximately $11,804,000. Structure: Lease Expiration Date: 11/30/2016 Purchase Price: $11,804,000* Fund Participation: $4,486,000* Heniff Transportation Systems, LLC Investment Date: 03/01/2013 Collateral: Tractors, stainless steel tank trailers and related equipment valued at approximately $44,810,000. Structure: Loan Expiration Date: 08/31/2016 Facility Amount: Fund Participation: Ardmore Shipholding Limited Investment Date: 04/02/2013 Collateral: Two chemical tanker vessels acquired for $37,100,000. Structure: Lease Expiration Date: 04/30/2018 Purchase Price: Fund Participation: * Approximate amount Dispositions During the Quarter The Fund disposed of the following investments during the quarter ended December 31, 2012: Revstone Transportation, LLC Structure: Loan Collateral: Automotive manufacturing equipment. Disposition Date: 11/16/2012 Equity Invested: $17,857,000* Total Proceeds Received: $21,316,000* 2 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Dispositions During the Quarter (continued) Global Crossing Telecommunications, Inc. Structure: Lease Collateral: Telecommunications equipment. Disposition Date: 09/30/2012 Equity Invested: $5,323,000* Total Proceeds Received: $6,758,000* Quattro Plant Limited Structure: Loan Collateral: Rail support construction equipment. Disposition Date: 11/14/2012 Equity Invested: $4,258,000* Total Proceeds Received: $6,140,000* Coach Am Group Holdings Corp. Structure: Lease Collateral: Motor coach buses. Disposition Date: 10/19/2012 Equity Invested: $821,000* Total Proceeds Received: $997,000* Global Crossing Telecommunications, Inc. Structure: Lease Collateral: Telecommunications equipment. Disposition Dates: 11/30/2012 02/28/2013 Equity Invested: $6,415,000* Total Proceeds Received: $8,020,000* * Approximate amount Disposition Following the Quarter The Fund disposed of the investment below following the quarter ended December 31, 2012: Kanza Construction, Inc. Structure: Loan Collateral: Trucks, trailers, cranes, crawlers and excavators used in railroad services business. Disposition Dates: Various through 04/10/2013 Equity Invested: Total Proceeds Received: $4,837,000** ** Kanza’s unexpected financial hardship resulted in its failure to meet certain payment obligations. 3 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Portfolio Overview As of December 31, 2012, our portfolio consisted of the following investments: Frontier Oilfield Services, Inc. Structure: Loan Collateral: Saltwater disposal wells and related equipment. Expiration Date: 02/01/2018 ION Geophysical, Inc. Structure: Loan Collateral: Analog seismic system equipment. Expiration Date: 08/01/2014 EMS Enterprise Holdings, LLC Structure: Loan Collateral: Metal cladding equipment consisting of furnaces, rolling mills, winders, slitters and production lines. Expiration Date: 09/01/2014 Western Drilling Inc. Structure: Loan Collateral: Oil and drilling rigs. Expiration Date: 08/01/2016 Palmali Holding Company Limited Structure: Loan Collateral: Two Aframax tanker vessels. Expiration Date: 07/28/2016 09/14/2016 4 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Portfolio Overview (continued) SAExploration Holdings, Inc. Structure: Loan Collateral: Seismic imaging equipment. Expiration Date: 11/28/2016 NTS, Inc. Structure: Loan Collateral: Telecommunications equipment. Expiration Date: 07/01/2017 Superior Tube Company, Inc. Structure: Loan Collateral: Equipment and related inventory used in oil field services business. Expiration Date: 10/01/2017 Jurong Aromatics Corporation Pte. Ltd. Structure: Loan Collateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore. Expiration Date: 01/16/2021 Höegh Autoliners Shipping AS Structure: Lease Collateral: A car carrier vessel. Expiration Date: 12/21/2020 VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Expiration Date: 10/06/2014 Atlas Pipeline Mid-Continent, LLC Structure: Lease Collateral: Natural gas compressors. Expiration Date: 08/31/2013 AET, Inc. Limited Structure: Lease Collateral: Two Aframax tankers and two Very Large Crude Carriers. Expiration Date: 03/29/201403/29/2021 5 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Portfolio Overview (continued) Exopack, LLC Structure: Lease Collateral: Film extrusion line and flexographic printing presses. Expiration Date: 07/31/2014 09/30/2014 Platinum Energy Solutions, Inc. Structure: Loan Collateral: Oil well fracking, cleaning and servicing equipment. Expiration Date: 01/01/2017 Geden Holdings Limited Structure: Lease Collateral: A crude oil tanker and two supramax bulk carrier vessels. Expiration Date: 06/21/2016 09/30/2017 Ezra Holdings Limited Structure: Lease Collateral: Offshore support vessel. Expiration Date: 06/03/2021 Global Crossing Telecommunications, Inc. Structure: Lease Collateral: Telecommunications equipment. Expiration Date: 02/28/2014 06/30/2014 Coach Am Group Holdings Corp. Structure: Lease Collateral: Motor coach buses. Expiration Date: 05/31/2015 10% Status Report As of December 31, 2012, the crude oil tanker bareboat chartered to Geden Holdings Limited and the two very large crude carriers bareboat chartered to AET, Inc. Limited were the investments that individually constituted at least 10% of the aggregate purchase price of our investment portfolio. All three of the vessels are scheduled to remain on bareboat charter during the 2013 calendar year. 6 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. 10% Status Report (continued) As of December 31, 2012, the crude oil tanker had forty-three monthly payments remaining, while the bareboat charters for the two very large crude carriers had ninety-eight monthly payments remaining. To the best of our Investment Manager’s knowledge, each vessel remains seaworthy, is maintained in accordance with commercial marine standards and applicable laws and regulations of the governing shipping registry as required under each bareboat charter. Revolving Line of Credit On May 10, 2011, the Fund entered into a loan agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $15,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien by third parties.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility has been extended through March 31, 2015.The interest rate on general advances under the Facility is CB&T’s prime rate. We may elect to designate up to five advances on the outstanding principal balance of the Facility to bear interest at the current London Interbank Offered Rate plus 2.5% per year. In all instances, borrowings under the Facility are subject to an interest rate floor of 4.0% per year. In addition, we are obligated to pay a 0.5% fee on unused commitments under the Facility. At December 31, 2012, there were no obligations outstanding under the Facility. Performance Analysis Capital Invested As of December 31, 2012 Leverage Ratio 1.10:1* % of Receivables Collected in the Quarter Ended December 31, 2012 100%** *Leverage ratio is defined as total liabilities divided by total equity. **Collections as of April 30, 2013. One of our objectives is to provide cash distributions to our partners.In order to assess our ability to meet this objective, unaffiliated broker dealers, third party due diligence providers and other members of the investing community have requested that we report a financial measure that can be reconciled to our financial statements and can be used to assess our ability to support cash distributions from our business operations.We refer to this financial measure as cash available from our business operations, or CABO.CABO is not equivalent to our net operating income or loss as determined under GAAP.Rather, it is a measure that may be a better financial measure for an equipment fund because it measures cash generated by investments, net of management fees and expenses, during a specific period of time.We define CABO as the net change in cash during the period plus distributions to partners and investments made during such period, less the debt proceeds used to make such investments and the activity related to the revolver, as well as the net proceeds from equity raised through the sale of interests during such period. 7 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Performance Analysis (continued) We believe that CABO may be an appropriate supplemental measure of an equipment fund’s performance because it is based on a measurement of cash during a specific period that excludes cash from non-business operations, such as distributions, investments and equity raised. Presentation of this information is intended to assist unaffiliated broker dealers, third party due diligence providers and other members of the investing community in understanding the Fund’s ability to support its distributions from its business operations. It should be noted, however, that no other equipment funds calculate CABO, and therefore comparisons with other equipment funds are not meaningful.CABO should not be considered as an alternative to net income (loss) as an indication of our performance or as an indication of our liquidity.CABO should be reviewed in conjunction with other measurements as an indication of our performance. Cash Available from Business Operations, or CABO, is the cash generated by investments during a specific period of time, net of fees and expenses, excluding distributions to partners, net equity raised and investments made. Net Change in Cash per GAAP Cash Flow Statement Business Operations Net cash flow generated by our investments, net of fees and expenses (CABO) Non-Business Operations Net Equity Raised Cash expended to make investments and Distributions to Partners As indicated above, the total net change in cash is the aggregate of the net cash flows from Business Operations and the net cash flows from Non-Business Operations.By taking the total net change in cash and removing the cash activity related to Non-Business Operations (distributions, investments and equity raised), the amount remaining is the net cash available from Business Operations (net cash flows generated by investments, net of fees and expenses). In summary, CABO is calculated as: Net change in cash during the period per the GAAP cash flow statement + distributions to Partners during the period + investments made during the period - debt proceeds to be specifically used to make an investment - net proceeds from the sale of Interests during the period CABO 8 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Performance Analysis (continued) Cash Available From Business Operations for the Period January 1, 2012 through December 31, 2012 Cash Balance at January 1, 2012 $ Cash Balance at December 31, 2012 $ Net Change in Cash $ ) Add Back: Distributions Paid to Partners from January 1, 2012 through December 31, 2012 $ Investments made during the Period Investment in Notes Receivable $ Investment in Joint Ventures $ Investment by Noncontrolling Interests, net $ ) $ Deduct: Net Equity raised during the Period $ Debt Proceeds used specifically for Investments and activity related to the revolver $
